Title: To Thomas Jefferson from John Barnes, 10 March 1799
From: Barnes, John
To: Jefferson, Thomas



Sir.
 Philadelphia 10th March 1799

The fate of Our subscriptions to the Loan of five Millions—is already made known,—for every 4,000—14 Certificates—and Nearly in that proportion thro out,—the subscription Money on the 26—to be withdrawn—will be repaid—I expect, in a few days—
If the 42—can be consolidated in the Name of William Short, I shall have it done—or—wait the indorsemts.
The sloop Little Jim—is almost loaded, & the Ice wasting—daily—that, I, presume—in the Course of the insuing Week, say 16th. she will have left this port for Norfolk, & Richmond.
Your Linseed Oil—Sweet Oil, Figs & Raisins—Sash Doors—Clover seed, Groceries in general—Books & loose papers—are  already packed, & for the most part on Board, but cannot as yet, meet with—either Tongues & sounds—New Rice—or the right Old & White Bourbon Coffee——when these are dispatched—I shall Attend, to Shipping the good Generals, Boxes, and transmit, His Bill of exchange for $1000—⅌ very first good Opportunity—
I hope this will find you safe Arrived and well—with the good families, at Monticello—
I am most respectfully sir Your Obedt: servant

John Barnes

